706 S.E.2d 632 (2011)
STATE
v.
Roger Gene MOORE.
No. 94A11-1.
Supreme Court of North Carolina.
March 30, 2011.
Carol Ann Bauer, for Moore, Roger Gene.
Terence D. Friedman, Assistant Attorney General, for State of North Carolina.
Staples Hughes, Appellate Defender, for Moore, Roger Gene.
Ronald L. Moore, District Attorney, for State.
The following order has been entered on the motion filed on the 23rd of March 2011 by Carol Ann Bauer to Withdraw as Appellate Counsel and Re-appoint Appellate Defender's Office:
"Motion Allowed by order of the Court in conference, this the 30th of March 2011."